In consolidated proceedings to review assessments of certain real property for the tax years 1971/72 through 1973/74, petitioners appeal from a final order of the Supreme Court, Kings County, dated January 30, 1974, which, inter alia, reduced the assessments, but allegedly in insufficient amounts. Final order affirmed, with costs. Special Term’s determination as to the value of the subject property for the tax years in question is supported by the record on this appeal. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.